DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-22, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable by Xu et al (Pub No: 2020/0029353) in view of Talukdar et al (Pub No: 2016/0345209).




As to claim 1, Xu teaches a first user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory, the one or more processors (Xu, Fig 1, a remote UE) configured to: 
transmit an uplink request (Xu, [0019], a remote UE sends a SR to a relay UE), wherein the uplink request includes at least one of a scheduling request, control information, or a combination thereof (Xu, [0019], a remote UE sends a SR to a relay UE); 
receive a grant of a sidelink resource based at least in part on transmitting the uplink request (Xu, [0155], a remote UE receives a sidelink grant from the network entityin response to the SR); and 
transmit, to a relay device on a sidelink channel, a buffer status report associated with the data (Xu, [0156], a BSR is a status of a buffer of data and therefore is associated with the data within it pending uplink) based at least in part on receiving the grant of the sidelink resource (Xu, [0156]-[0157], the remote UE transmits a BSR on the granted SL to the relay UE).
Xu does not explicitly teach the uplink request is based at least in part on a priority of data, and wherein the uplink request indicates the priority of the data associated with the uplink request.
However, Talukdar teaches the uplink request is based at least in part on a priority of data, and wherein the uplink request indicates the priority of the data associated with the uplink request (Talukdar, [0057]-[0059], a user device UD sends an uplink request (associated with priority information) to a network entity AP with priority information of the data included in the uplink request message).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Xu with Talukdar to use priority information in the uplink request, because it is a well known method for the AP to determine the transfer scheme to use for the user (Talukdar, [0058]).  

As to claim 2, Xu teaches wherein the first UE shares a medium access control (MAC) layer with the relay device (Xu, Fig 5a-1, the UEs share a MAC layer to communicate).

As to claim 3, Xu teaches wherein the first UE uses a first medium access control (MAC) layer that is distinct from a second MAC layer shared by the relay device and at least one second UE (Xu, [0136], the MAC CE have different types for different LCIDs (different for remote and relay)).

As to claim 4, Xu teaches wherein the first UE shares a radio network temporary identifier (RNTI) with the relay device (Xu, Table 6, the LCID contains the RNTI and the remote and relay can share the same LCID [0136]).

As to claim 5, Xu teaches wherein the first UE uses a first radio network temporary identifier (RNTI) that is distinct from a second RNTI shared by the relay device and at least one second UE (Xu, Table 6, the LCID contains the RNTI and the remote and relay can have different LCID [0136]).

As to claim 7, Xu teaches a relay device for wireless communication, comprising: a memory; and one or more processors coupled to the memory (Xu, Fig 1, a relay UE), the one or more processors configured to: 
receive, from a first user equipment (UE) on a sidelink channel, a buffer status report (Xu, [0022], receive a BSR by the relay UE from the remote UE (sidelink)).; 
transmitting, to a network entity, a scheduling request for a grant of an uplink resource (Xu, Fig 7 #202, the relay device transmits to the base station a SR for a grant that will be used to uplink data from a remote UE to a base station) based at least in part on determining a priority of data associated with the buffer status report (Xu, [0025], receive a UL grant from the network entitybased on the priority ([0223])).; and 
transmit, to the base station, the buffer status report based at least in part on receiving the grant of the uplink resource (Xu, [0022], transmit to the network entity the relay BSR).

As to claim 8, Xu teaches wherein the relay device shares a medium access control (MAC) layer on the sidelink channel with the first UE (Xu, Fig 5a-1, the UEs share a MAC layer to communicate).

As to claim 9, Xu teaches wherein the relay device uses a first medium access control (MAC) layer, with the first UE, that is distinct from a second MAC layer shared by the relay device and at least one second UE (Xu, [0136], the MAC CE have different types for different LCIDs (different for remote and relay)).

As to claim 10, Xu teaches wherein the relay device shares a radio network temporary identifier (RNTI) with the first UE (Xu, Table 6, the LCID contains the RNTI and the remote and relay can share the same LCID [0136]).

As to claim 11, Xu teaches wherein the relay device uses a first radio network temporary identifier (RNTI), with the first UE, that is distinct from a second RNTI shared by the relay device and at least one second UE (Xu, Table 6, the LCID contains the RNTI and the remote and relay can have different LCID [0136]).

As to claim 12, Xu teaches wherein the one or more processors are further configured to: receive, from the first UE and on the sidelink channel, a scheduling request (Xu, [0019], a remote UE sends a SR to a relay UE), wherein the buffer status report is received based at least in part on receiving the scheduling request (Xu, [0155], a remote UE receives a sidelink grant from the network entityin response to the SR).

As to claim 13, Xu teaches wherein the one or more processors are further configured to: transmit, to the first UE, a grant of a sidelink resource based at least in part on receiving the scheduling request (Xu, [0155], a remote UE receives a sidelink grant from the network entityin response to the SR), wherein the buffer status report is received based at least in part on transmitting the grant of the sidelink resource (Xu, [0155], a remote UE receives a sidelink grant from the network entityin response to the SR).

As to claim 14, Xu teaches wherein the one or more processors are further configured to: receive, from the base station, the grant of the sidelink resource (Xu, [0025], receive a UL grant from the base station).

As to claim 15, Xu teaches wherein the one or more processors are further configured to: transmit, to the base station, a request for the sidelink resource, wherein the grant of the sidelink resource is received, from the base station, based at least in part on transmitting the request for the sidelink resource (Xu, [0019-25], transmits a request for the BSR to the base station).

As to claim 16, Xu teaches wherein the one or more processors are further configured to: transmit, to the base station, a scheduling request for the request for the sidelink resource (Xu, [0022], receive a BSR by the relay UE from the remote UE (sidelink)); and receive, from the base station, an uplink grant for the request for the sidelink resource, wherein the request for the sidelink resource is transmitted, to the base station, based at least in part on receiving the uplink grant (Xu, [0025], receive a UL grant from the network entitybased on the priority ([0223])).

As to claim 17, Xu teaches wherein the one or more processors are further configured to: receive, from the first UE and on the sidelink channel, control information, wherein the buffer status report is received based at least in part on receiving the control information (Xu, [0132], receive SCI)

As to claim 18, Xu teaches wherein the one or more processors are further configured to: transmit, to the first UE, a grant of a sidelink resource based at least in part on receiving the control information (Xu, [0156]-[0157], transmitting a granted SL to the remote UE via the relay), wherein the buffer status report is received based at least in part on transmitting the grant of the sidelink resource (Xu, [0156]-[0157], the remote UE transmits a BSR on the granted SL to the relay UE).

As to claim 19, Xu teaches wherein the one or more processors are further configured to: receive, from the base station, the grant of the sidelink resource (Xu, [0025], receive a UL grant from the base station).

As to claim 20, Xu teaches wherein the one or more processors are further configured to: transmit, to the base station, a request for the sidelink resource (Xu, [0019], a remote UE sends a SR to a relay UE then to a base station), wherein the grant of the sidelink resource is received (Xu, [0155], a remote UE receives a sidelink grant, from the base station, based at least in part on transmitting the request for the sidelink resource (Xu, [0019], a remote UE sends a SR.

As to claim 21, Xu teaches wherein the one or more processors are further configured to: transmit, to the base station, a scheduling request for the request for the sidelink resource (Xu, [0019], a remote UE sends a SR to a relay UE then to a base station); and receive, from the base station, an uplink grant for the request for the sidelink resource, wherein the request for the sidelink resource is transmitted, to the base station, based at least in part on receiving the uplink grant (Xu, [0155], a remote UE receives a sidelink grant from the base station).

As to claim 22, Xu teaches wherein the request for the sidelink resource is transmitted based at least in part on determination of a priority of data associated with the control information (Xu, [0025], receive a UL grant from the network entityvia the relay UE based on the priority ([0223])).;.

As to claim 29, Xu teaches network entity for wireless communication, comprising: a memory; and one or more processors coupled to the memory (Xu, Fig 1, a base station), the one or more processors configured to: 
receive an uplink request, wherein the uplink request includes at least one of a scheduling request, control information, or a combination thereof (Xu, [0019], a remote UE sends a SR to a base station); 
transmit a grant of a sidelink resource based at least in part on receiving the uplink request; and receive, from a relay device, a buffer status report associated with a first user equipment (UE), based at least in part on transmitting the grant of the sidelink resource (Xu, [0155], a base station sends a sidelink grant sidelink grant from the base station in response to the SR), the buffer status report associated with the data (Xu, [0156], a BSR is a status of a buffer of data and therefore is associated with the data within it pending uplink).
Xu does not explicitly teach the uplink request is based at least in part on a priority of data, and wherein the uplink request indicates the priority of the data associated with the uplink request.
However, Talukdar teaches the uplink request is based at least in part on a priority of data, and wherein the uplink request indicates the priority of the data associated with the uplink request (Talukdar, [0057]-[0059], a user device UD sends an uplink request (associated with priority information) to a network entity AP with priority information of the data included in the uplink request message).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Xu with Talukdar to use priority information in the uplink request, because it is a well known method for the AP to determine the transfer scheme to use for the user (Talukdar, [0058]).  


As to claim 30, Xu teaches a method of wireless communication performed by a relay device (Xu, Fig 1, a relay UE method), comprising: 
receiving, from a first user equipment (UE) on a sidelink channel, a buffer status report (Xu, [0022], receive a BSR by the relay UE from the remote UE (sidelink)); 
transmitting, to a network entity, a scheduling request for a grant of an uplink resource (Xu, Fig 7 #202, the relay device transmits to the base station a SR for a grant that will be used to uplink data from a remote UE to a base station) based at least in part on determining a priority of data associated with the buffer status report (Xu, [0025], receive a UL grant from the base station based on the priority ([0223])); and 
transmitting, to the base station, the buffer status report based at least in part on receiving the grant of the uplink resource (Xu, [0022], transmit to the base station  the relay BSR).


Claims 6, 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claims above, and further in view of Lee et al (Pub No: 2022/0232523).

As to claim 6, Xu teaches a grant of the sidelink resource and transmit a buffer status report.
Xu does not explicitly teach wherein the one or more processors are further configured to: receive a retransmission of the grant of the sidelink resource; and retransmit, to the relay device, the buffer status report.
However, Lee teaches wherein the one or more processors are further configured to: receive a retransmission of the grant of the sidelink resource; and retransmit, to the relay device, the buffer status report. (Lee, [0305], retransmission of the BSR and SR for retransmission).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Xu and Lee to retransmit because it provides an effective way to ensure data is properly received (Lee, [0006]).

As to claim 23, Xu teaches the limitations of claim 22.
Xu does not explicitly teach wherein the request for the sidelink resource is transmitted on a physical uplink control channel (PUCCH), wherein the PUCCH is selected based at least in part on a priority of a logic channel in the control information.
However, Lee teaches the request for the sidelink resource is transmitted on a physical uplink control channel (PUCCH), wherein the PUCCH is selected based at least in part on a priority of a logic channel in the control information (Lee, [0308], the request is transmitted on a PUCCH).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Xu and Lee to schedule request on PUCCH because it provides an effective way to ensure data is properly received (Lee, [0006]).

As to claim 24, Xu teaches the limitations of claim 7.
Xu does not explicitly teach wherein the one or more processors are further configured to: transmit, to the base station, a negative-acknowledgment (NACK) signal based at least in part on failing to receive information from the first UE, wherein the information is received based at least in part on transmitting the NACK signal.
However, Lee teaches transmit, to the base station, a negative-acknowledgment (NACK) signal based at least in part on failing to receive information from the first UE, wherein the information is received based at least in part on transmitting the NACK signal (Lee, [0302], a NACK is transmitted if information is failed to be received (HARQ)).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Xu and Lee to retransmit because it provides an effective way to ensure data is properly received (Lee, [0006]).

As to claim 25, the combination of Xu and Lee teaches wherein the relay device fails to receive the information based at least in part on transmitting a grant of a sidelink resource to the first UE (Lee, [0302], failed to be received (HARQ) condition based on the initial transmitting).

As to claim 26, Xu teaches a grant of the sidelink resource. 
Xu does not explicitly teach wherein the one or more processors are further configured to: retransmit, to the first UE, the grant of the sidelink resource.
However, Lee teaches retransmit, to the first UE, the grant of the sidelink resource. (Lee, [0305], retransmission of the BSR and SR for retransmission results in a retransmitted grant).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Xu and Lee to retransmit because it provides an effective way to ensure data is properly received (Lee, [0006]).

As to claim 27, the combination of Xu and Lee teaches wherein the one or more processors are further configured to: receive, from the base station, a retransmission of the grant of the sidelink resource based at least in part on transmitting the NACK signal (Lee, [0302], the retransmission is based on a NACK transmission).

As to claim 28, Xu teaches receiving information from the first UE.
Xu does not explicitly teach wherein the one or more processors are further configured to: transmit, to the base station, an acknowledgment (ACK) signal based at least in part on, wherein the grant of the uplink resource is received based at least in part on transmitting the ACK signal.
However, Lee teaches wherein the one or more processors are further configured to: transmit, to the base station, an acknowledgment (ACK) signal based at least in part on, wherein the grant of the uplink resource is received based at least in part on transmitting the ACK signal. (Lee, [0302][0304], an ACK is transmitted and the grant is given).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Xu and Lee to use ACK and NACK for retransmission because it provides an effective way to ensure data is properly received (Lee, [0006]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296. The examiner can normally be reached M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469